Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2 and 5-20 are pending. Claims 1-2 and 5-20 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 06/30/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

The 103(a) rejection of claims 1-2, 5-9 and 12-15 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017) and Extraction (6 pages, Published 2013) and as evidence by Fisherscientific (Published 2012, 2 pages), in the final mailed 03/30/2022 is withdrawn. The amendments to claims 1, 7, 9 and 14 have overcome the rejection. 
The 103(a) rejection of claims 1-2, 5, 7-8 and 12 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), in the final mailed 03/30/2022 is withdrawn. The amendments to claims 1, 7 and 9 have overcome the rejection.
The 103(a) rejection of claims 6 and 13 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), as applied to claims 1-2, 5, 7-8, and 12 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968), in the final mailed 03/30/2022 is withdrawn. The amendments to claims 1, 7 and 9 have overcome the rejection.
The 103(a) rejection of claims 14-15 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891) ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), and ‘428 (USPGPub 2018/0334428, Published 11-2018), in the final mailed 03/30/2022 is withdrawn. The amendments to claim 14 has overcome the rejection.
The ODP rejections of the current claims over the claims of US Applications 15/734,645, 17/111,949, 17/109,805, 17/111,814, 17/111,688, 17/111,726, 17/111, 779, 17/111, 857, 17/111, 891, in the final mailed 03/30/2022 are withdrawn. The amendments to the claims have overcome the rejections.

Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘352 (USPGPub 2021/0230352 which is a 371 of PCT/KR2019/006832 filed 06-2019).
352 teaches the following.

    PNG
    media_image1.png
    47
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    215
    595
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    155
    548
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    111
    595
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    198
    543
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    319
    545
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    60
    595
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    105
    545
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    71
    544
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    214
    599
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    73
    542
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    135
    590
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    197
    541
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    226
    549
    media_image16.png
    Greyscale

Specifically, 352 teach the purification of the diamine HCl by the removal of liquids containing impurities (par. 52).
However, 352 does not teach the dissolution and recrystallization of the diamine HCl as in current claim 1 or the measurement of the cations/anions with subsequent adjustment to less than 100 ppm in current claims 7 and 9.
It would not have been obvious to modify the prior art to arrive at the current invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628